The charge complained of was error because it wholly excused the plaintiff from the commission of an act made negligence per se by the law, upon proof by him that he did not know, or in the exercise of ordinary care could not have known, of the intersecting road, and the side road sign, because of the hour of the day when it is most difficult to see. Negligence per se is no greater, as a matter of law, than ordinary negligence, and it is the right and province of the jury to determine the degree of negligence attributable to each party, and whose negligence is greater, and whose and what negligence is the proximate cause of the injuries. While an act defined by the law as negligence per se is not issuable, I think that the circumstances and conditions under which such act was committed may be considered by the jury on the question of the comparative negligence of the parties, and the proximate cause or causes of the injuries.